Title: To George Washington from Thomas Pinckney, 23 October 1798
From: Pinckney, Thomas
To: Washington, George



My dear Sir
Charleston [S.C.] 23d October 1798

The fear of missing my Brother upon the road after an absence of between six and seven years has impelled me to take the liberty of sending the inclosed letter under cover to you. As I know of no place where propriety and affection will unite so powerfully in inducing him to stop as at Mount Vernon, I have little doubt of his receiving this letter in safety.
The election of representatives in Congress for this State has lately taken place; we have as yet received the returns of only five out of our six election districts: of these we know four have chosen men who have no predilection for any foreign Country—Mr Huger of George town is in the place of Mr Benton—Genl Sumpter is the only member, of whose re-election we have heard, who opposed the measures adopted by Congress at their last meeting.
Mrs Pinckney begs to unite her kindest wishes and most sincere respects for Mrs Washington and yourself with those of Dear Sir Your affecte & most obedt Servant

Thomas Pinckney

